(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     THOMPSON v. CLARK ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

      No. 20–659.     Argued October 12, 2021—Decided April 4, 2022
In January 2014, petitioner Larry Thompson was living with his fiancée
  (now wife) and their newborn baby in an apartment in Brooklyn, New
  York. Thompson’s sister-in-law, who apparently suffered from a men-
  tal illness, called 911 to report that Thompson was sexually abusing
  the baby. When Emergency Medical Technicians arrived, Thompson
  denied that anyone had called 911. When the EMTs returned with
  four police officers, Thompson told them that they could not enter with-
  out a warrant. The police nonetheless entered and handcuffed Thomp-
  son. EMTs took the baby to the hospital where medical professionals
  examined her and found no signs of abuse. Meanwhile, Thompson was
  arrested and charged with obstructing governmental administration
  and resisting arrest. He was detained for two days before being re-
  leased. The charges against Thompson were dismissed before trial
  without any explanation by the prosecutor or judge. After the dismis-
  sal, Thompson filed suit under 42 U. S. C. §1983, alleging several con-
  stitutional violations, including a Fourth Amendment claim for mali-
  cious prosecution. To maintain that Fourth Amendment claim under
  §1983, a plaintiff such as Thompson must demonstrate, among other
  things, that he obtained a favorable termination of the underlying
  criminal prosecution. To meet that requirement, Second Circuit prec-
  edent required Thompson to show that his criminal prosecution ended
  not merely without a conviction, but also with some affirmative indi-
  cation of his innocence. See Lanning v. Glens Falls, 908 F. 3d 19, 22.
  The District Court, bound by Lanning, held that Thompson’s criminal
  case had not ended in a way that affirmatively indicated his innocence
  because Thompson could not offer any substantial evidence to explain
  why his case was dismissed. The Second Circuit affirmed the dismis-
  sal of Thompson’s claim. This Court granted certiorari to resolve a
2                        THOMPSON v. CLARK

                                 Syllabus

    split among the Courts of Appeals over how to apply the favorable ter-
    mination requirement of the Fourth Amendment claim under §1983
    for malicious prosecution.
Held: To demonstrate a favorable termination of a criminal prosecution
 for purposes of the Fourth Amendment claim under §1983 for mali-
 cious prosecution, a plaintiff need not show that the criminal prosecu-
 tion ended with some affirmative indication of innocence. A plaintiff
 need only show that his prosecution ended without a conviction.
 Thompson has satisfied that requirement here. Pp. 4–12.
    (a) To determine the elements of a constitutional claim under §1983,
 this Court’s practice is to first look to the elements of the most analo-
 gous tort as of 1871 when §1983 was enacted, so long as doing so is
 consistent with “the values and purposes of the constitutional right at
 issue.” Manuel v. Joliet, 580 U. S. 357, 370. Here, as most of the
 Courts of Appeals to consider the question have determined, the most
 analogous tort to this Fourth Amendment claim is malicious prosecu-
 tion. Pp. 4–7.
    (b) In accord with the elements of the malicious prosecution tort, a
 Fourth Amendment claim under §1983 for malicious prosecution re-
 quires the plaintiff to show a favorable termination of the underlying
 criminal case against him. The parties to this case, as well as the lower
 courts, disagree about what a favorable termination entails, i.e., is it
 sufficient to show that Thompson’s prosecution ended without a con-
 viction or must he also show that his prosecution ended with some af-
 firmative indication of innocence? To resolve that disagreement, the
 Court looks to American malicious prosecution tort law as of 1871. At
 that time, most American courts agreed that the favorable termination
 element of a malicious prosecution claim was satisfied so long as the
 prosecution ended without a conviction. A plaintiff could maintain a
 malicious prosecution claim when, for example, the prosecutor aban-
 doned the criminal case or the court dismissed the case without provid-
 ing a reason.
    The American tort-law consensus as of 1871 did not require a plain-
 tiff in a malicious prosecution suit to show that his prosecution ended
 with an affirmative indication of innocence, and this Court similarly
 construes Thompson’s Fourth Amendment claim under §1983 for ma-
 licious prosecution. Doing so is consistent with “the values and pur-
 poses” of the Fourth Amendment. Manuel, 580 U. S., at 370. Ques-
 tions concerning whether a criminal defendant was wrongly charged,
 or whether an individual may seek redress for a wrongful prosecution,
 cannot reasonably depend on whether the prosecutor or court hap-
 pened to explain why charges were dismissed. And requiring a plain-
 tiff to show that his prosecution ended with an affirmative indication
 of innocence is not necessary to protect officers from unwarranted civil
                     Cite as: 596 U. S. ____ (2022)                      3

                                Syllabus

  suits, as officers are still protected by the requirement that the plain-
  tiff show the absence of probable cause and by qualified immunity.
  Pp. 7–11.
794 Fed. Appx. 140, reversed and remanded.

   KAVANAUGH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and BREYER, SOTOMAYOR, KAGAN, and BARRETT, JJ., joined. ALITO,
J., filed a dissenting opinion, in which THOMAS and GORSUCH, JJ., joined.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–659
                                    _________________


            LARRY THOMPSON, PETITIONER v.
                 PAGIEL CLARK, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                   [April 4, 2022]

   JUSTICE KAVANAUGH delivered the opinion of the Court.
   Larry Thompson was charged and detained in state crim-
inal proceedings, but the charges were dismissed before
trial without any explanation by the prosecutor or judge.
After the dismissal, Thompson alleged that the police offic-
ers who initiated the criminal proceedings had “maliciously
prosecuted” him without probable cause. App. 33–34.
Thompson sued and sought money damages from those of-
ficers in federal court. As relevant here, he advanced a
Fourth Amendment claim under 42 U. S. C. §1983 for ma-
licious prosecution.
   To maintain that Fourth Amendment claim under §1983,
a plaintiff such as Thompson must demonstrate, among
other things, that he obtained a favorable termination of the
underlying criminal prosecution. Cf. Heck v. Humphrey,
512 U. S. 477, 484, and n. 4 (1994). This case requires us to
flesh out what a favorable termination entails. Does it suf-
fice for a plaintiff to show that his criminal prosecution
ended without a conviction? Or must the plaintiff also
demonstrate that the prosecution ended with some affirm-
ative indication of his innocence, such as an acquittal or a
2                   THOMPSON v. CLARK

                     Opinion of the Court

dismissal accompanied by a statement from the judge that
the evidence was insufficient?
   We conclude as follows: To demonstrate a favorable ter-
mination of a criminal prosecution for purposes of the
Fourth Amendment claim under §1983 for malicious prose-
cution, a plaintiff need only show that his prosecution
ended without a conviction. Thompson satisfied that re-
quirement in this case. We therefore reverse the judgment
of the U. S. Court of Appeals for the Second Circuit and re-
mand for further proceedings consistent with this opinion.
                              I
  Larry Thompson lived with his fiancée (now wife) and
their newborn baby girl in an apartment in Brooklyn, New
York. In January 2014, Thompson’s sister-in-law was also
staying there. The sister-in-law apparently suffered from a
mental illness. One day that January, the sister-in-law
called 911 and claimed that Thompson was sexually abus-
ing his one-week-old baby daughter. Two Emergency Med-
ical Technicians promptly responded. When the EMTs ar-
rived at the family’s apartment, Thompson asked the EMTs
why they were there and denied that anyone had called 911.
The EMTs left and informed the police of the situation.
  The EMTs and four police officers then returned to the
apartment. When they arrived, Thompson told them that
they could not come in without a warrant. The police offic-
ers nonetheless entered and, after a brief scuffle, hand-
cuffed Thompson. The EMTs followed the officers into the
apartment and examined the baby. After finding red marks
on the baby’s body, the EMTs took the baby to the hospital
for evaluation. The marks turned out to be a case of diaper
rash. The medical professionals found no signs of abuse.
  Meanwhile, the police officers arrested Thompson for re-
sisting their entry into the apartment. Thompson was
taken to a local hospital and then to jail. While Thompson
was in custody, one of the police officers prepared and filed
                 Cite as: 596 U. S. ____ (2022)           3

                     Opinion of the Court

a criminal complaint charging Thompson with obstructing
governmental administration and resisting arrest. Thomp-
son remained in custody for two days. A judge then re-
leased him on his own recognizance.
  Before trial, the prosecution moved to dismiss the
charges, and the trial judge in turn dismissed the case. The
prosecutor did not explain why she sought to dismiss the
charges, nor did the trial judge explain why he dismissed
the case.
  After the criminal prosecution ended, Thompson brought
suit for damages under 42 U. S. C. §1983 against the police
officers who had arrested and charged him. Thompson al-
leged several constitutional violations, including a Fourth
Amendment claim for “malicious prosecution.” App. 33.
Thompson asserted that the officers “maliciously prose-
cuted” him and “subjected him to an unlawful, illegal and
excessive detention” in violation of his Fourth Amendment
rights. Id., at 34.
   To prevail on that claim under Second Circuit precedent,
Thompson had to show that his criminal prosecution ended
not merely without a conviction, but also with some affirm-
ative indication of his innocence. See Lanning v. Glens
Falls, 908 F. 3d 19, 22 (2018). Thompson could not put forth
any substantial evidence that would explain why the pros-
ecutor had moved to dismiss the charges or why the trial
court had dismissed the charges. Therefore, the District
Court ruled that Thompson’s criminal case had not ended
in a way that affirmatively indicated his innocence. The
District Court granted judgment to the defendant officers
on that Fourth Amendment claim. Notably, the District
Court also opined that the relevant Second Circuit prece-
dent “can and should be changed” to say that a favorable
termination occurs so long as the prosecution ends without
a conviction. 364 F. Supp. 3d 178, 181, 196–197 (EDNY
2019). On appeal, however, the U. S. Court of Appeals for
the Second Circuit adhered to its precedent in Lanning and
4                    THOMPSON v. CLARK

                      Opinion of the Court

affirmed the dismissal of Thompson’s Fourth Amendment
claim. 794 Fed. Appx. 140 (2020).
   The Courts of Appeals have split over how to apply the
favorable termination requirement of the Fourth Amend-
ment claim under §1983 for malicious prosecution. In ad-
dition to the Second Circuit, some other Courts of Appeals
have held that a favorable termination requires some af-
firmative indication of innocence. See, e.g., Kossler v.
Crisanti, 564 F. 3d 181, 187 (CA3 2009) (en banc); Cordova
v. Albuquerque, 816 F. 3d 645, 649 (CA10 2016). By con-
trast, the Eleventh Circuit has held that a favorable termi-
nation occurs so long as the criminal prosecution ends with-
out a conviction. See Laskar v. Hurd, 972 F. 3d 1278, 1282
(2020). This Court granted certiorari to resolve the split.
592 U. S. ___ (2021).
                               II
                               A
   In 1871, Congress passed and President Grant signed the
Civil Rights Act of 1871. Section 1 of that Act, now codified
at 42 U. S. C. §1983, created a species of federal tort liabil-
ity for individuals to sue state and local officers for depriva-
tions of constitutional rights.
   In this case, Thompson sued several police officers under
§1983, alleging that he was “maliciously prosecuted” with-
out probable cause and that he was seized as a result. App.
33–34. He brought a Fourth Amendment claim under
§1983 for malicious prosecution, sometimes referred to as a
claim for unreasonable seizure pursuant to legal process.
This Court’s precedents recognize such a claim. See Manuel
v. Joliet, 580 U. S. 357, 363–364, 367–368 (2017); Albright
v. Oliver, 510 U. S. 266, 271 (1994) (plurality opinion); see
also id., at 290–291 (Souter, J., concurring in judgment).
And following this Court’s precedents, the District Courts
and Courts of Appeals have decided numerous cases involv-
ing Fourth Amendment claims under §1983 for malicious
                      Cite as: 596 U. S. ____ (2022)                     5

                          Opinion of the Court

prosecution. See, e.g., Pitt v. District of Columbia, 491 F. 3d
494, 510–511 (CADC 2007) (“[N]early every other Circuit
has held that malicious prosecution is actionable under the
Fourth Amendment to the extent that the defendant’s ac-
tions cause the plaintiff to be ‘seized’ without probable
cause”); Kossler, 564 F. 3d, at 186–187; Sykes v. Anderson,
625 F. 3d 294, 308–309 (CA6 2010); Durham v. Horner, 690
F. 3d 183, 188 (CA4 2012); Myers v. Koopman, 738 F. 3d
1190, 1194 (CA10 2013); Winfrey v. Rogers, 901 F. 3d 483,
491–493 (CA5 2018); Lanning, 908 F. 3d, at 28; Jordan v.
Waldoboro, 943 F. 3d 532, 545 (CA1 2019); Williams v.
Aguirre, 965 F. 3d 1147, 1157 (CA11 2020).1
   The narrow dispute in this case concerns one element of
the Fourth Amendment claim under §1983 for malicious
prosecution. To determine the elements of a constitutional
claim under §1983, this Court’s practice is to first look to
the elements of the most analogous tort as of 1871 when
§1983 was enacted, so long as doing so is consistent with
“the values and purposes of the constitutional right at is-
sue.” Manuel, 580 U. S., at 370; see also Nieves v. Bartlett,
587 U. S. ___, ___ (2019) (slip op., at 12); Heck, 512 U. S., at
483.2
   Here, as most of the Courts of Appeals to consider the

——————
   1 Thompson also brought a Fourth Amendment claim for unreasonable

seizure (labeled a false arrest claim), based on his initial arrest before
charges were filed against him. But the jury ruled against him on the
merits of that claim. That claim is not before us, and we therefore do not
consider it.
   2 Because this claim is housed in the Fourth Amendment, the plaintiff

also has to prove that the malicious prosecution resulted in a seizure of
the plaintiff. See Manuel v. Joliet, 580 U. S. 357, 365–366 (2017). It has
been argued that the Due Process Clause could be an appropriate ana-
lytical home for a malicious prosecution claim under §1983. See Albright
v. Oliver, 510 U. S. 266, 281, 286 (1994) (Kennedy, J., concurring in judg-
ment). If so, the plaintiff presumably would not have to prove that he
was seized as a result of the malicious prosecution. But we have no oc-
casion to consider such an argument here.
6                      THOMPSON v. CLARK

                        Opinion of the Court

question have determined, the most analogous tort to this
Fourth Amendment claim is malicious prosecution. See
Kossler, 564 F. 3d, at 186; Sykes, 625 F. 3d, at 308–309;
Durham, 690 F. 3d, at 188; Myers, 738 F. 3d, at 1194; Lan-
ning, 908 F. 3d, at 28; Jordan, 943 F. 3d, at 545. That is
because the gravamen of the Fourth Amendment claim for
malicious prosecution, as this Court has recognized it, is the
wrongful initiation of charges without probable cause. And
the wrongful initiation of charges without probable cause is
likewise the gravamen of the tort of malicious prosecution.
   In American courts as of 1871, the malicious prosecution
tort generally allowed recovery against an individual who
had initiated or caused the initiation of criminal proceed-
ings despite having “no good reason to believe” that crimi-
nal charges were “justified by the facts and the law.” T.
Cooley, Law of Torts 180 (1880) (Cooley); see also 1 F. Hil-
liard, The Law of Torts or Private Wrongs 412–414 (1866)
(Hilliard). The malicious prosecution tort protected against
“injury to the person, as connected with false imprison-
ment” and against “a wrong to character or reputation.” Id.,
at 412 (emphasis deleted).
   American courts described the elements of the malicious
prosecution tort as follows: (i) the suit or proceeding was
“instituted without any probable cause”; (ii) the “motive in
instituting” the suit “was malicious,” which was often de-
fined in this context as without probable cause and for a
purpose other than bringing the defendant to justice; and
(iii) the prosecution “terminated in the acquittal or dis-
charge of the accused.” Cooley 181.3
   That third requirement—a favorable termination of the
underlying criminal prosecution—is the focus of the parties’
dispute in this case.

——————
  3 We need not decide whether a plaintiff bringing a Fourth Amend-

ment claim under §1983 for malicious prosecution must establish malice
(or some other mens rea) in addition to the absence of probable cause.
                  Cite as: 596 U. S. ____ (2022)            7

                      Opinion of the Court

                                B
   In accord with the elements of the malicious prosecution
tort, a Fourth Amendment claim under §1983 for malicious
prosecution requires the plaintiff to show a favorable termi-
nation of the underlying criminal case against him. The
favorable termination requirement serves multiple pur-
poses: (i) it avoids parallel litigation in civil and criminal
proceedings over the issues of probable cause and guilt;
(ii) it precludes inconsistent civil and criminal judgments
where a claimant could succeed in the tort action after hav-
ing been convicted in the criminal case; and (iii) it prevents
civil suits from being improperly used as collateral attacks
on criminal proceedings. Cf. Heck, 512 U. S., at 484–485;
see also McDonough v. Smith, 588 U. S. ___, ___ (2019) (slip
op., at 7).
   The parties to this case disagree about what a favorable
termination entails. In particular, does it suffice for a
plaintiff to show that his prosecution ended without a con-
viction? Or must the plaintiff also show that his prosecu-
tion ended with some affirmative indication of innocence,
such as an acquittal or a dismissal accompanied by a state-
ment from the judge that the evidence was insufficient?
   To resolve that disagreement, we must look to American
malicious prosecution tort law as of 1871. See Nieves, 587
U. S., at ___ (slip op., at 12). In most American courts that
had considered the question as of 1871, the favorable ter-
mination element of a malicious prosecution claim was sat-
isfied so long as the prosecution ended without a conviction.
As one influential New York decision explained, when the
individual was “convicted in the suit or proceeding com-
plained of,” he could not maintain an action for malicious
prosecution. Clark v. Cleveland, 6 Hill 344, 346, n. a (1844).
But when the individual was not convicted, the “question
is, whether the prosecution instituted by the defendant can
be said to have been terminated, disposed of, or, as the
books usually say, at an end.” Id., at 346. The “technical
8                   THOMPSON v. CLARK

                      Opinion of the Court

prerequisite is only that the particular prosecution be dis-
posed of in such a manner” that it “cannot be revived.” Id.,
at 347; Bacon v. Waters, 84 Mass. 400, 401–402 (1861); M.
Newell, Law of Malicious Prosecution 327–328 (1892)
(Newell).
   On that point, American courts as of 1871 were largely in
agreement. To take one example, the Supreme Court of In-
diana ruled that a dismissal satisfied the favorable termi-
nation requirement because it marked “an end to further
proceedings against the defendant” on the charges. Chap-
man v. Woods, 6 Blackf. 504, 505–506 (1843). Similarly, the
Supreme Court of Tennessee concluded that a suit was
proper when “the prosecution was at an end.” Pharis v.
Lambert, 33 Tenn. 228, 232 (1853).
   For that reason, a plaintiff could maintain a malicious
prosecution claim when, for example, the prosecutor aban-
doned the criminal case or the court dismissed the case
without providing a reason. See, e.g., Fay v. O’Neill, 36
N. Y. 11, 13 (1867); Murray v. Lackey, 6 N. C. 368, 368–369
(1818); Driggs v. Burton, 44 Vt. 124, 143–144 (1871); Brown
v. Randall, 36 Conn. 56, 61–63 (1869); Chapman, 6 Blackf.,
at 505–506; Sayles v. Briggs, 45 Mass. 421, 425–426 (1842);
Yocum v. Polly, 40 Ky. 358, 359 (1841); Burhans v. Sanford,
19 Wend. 417, 418 (N. Y. 1838); Cotton v. Wilson, Minor 203
(Ala. 1824).
   Several courts explicitly added, moreover, that a favora-
ble termination did not require an acquittal or a dismissal
accompanied by some affirmative indication of innocence.
In the words of one court, it “is not to be understood, that
an action, for a malicious prosecution, will not lie, unless
the party has been acquitted by a jury on trial.” Thomas v.
DeGraffenreid, 11 S. C. L. 143, 144–145 (1819). “On the
contrary, a person may have his action after a bill rejected
by the grand jury, or even where no bill has been preferred,
if there is a final end of the prosecution, and the party dis-
charged.” Id., at 145; see also Chapman, 6 Blackf., at 505–
                  Cite as: 596 U. S. ____ (2022)            9

                      Opinion of the Court

506.
   The treatises of that era agreed that a favorable termina-
tion occurred so long as the prosecution ended without con-
viction. Cooley’s tort-law treatise stated, for example, that
“the reasonable rule seems to be, that the technical prereq-
uisite is only that the particular prosecution be disposed of
in such a manner that this cannot be revived, and the pros-
ecutor, if he proceeds further, will be put to a new one.”
Cooley 186; see also Newell 343 (expressing approval of the
rule); Hilliard 453, and n. 5 (recognizing the rule).
   The parties to this case have identified only one court
that required something more, such as an acquittal or a dis-
missal accompanied by some affirmative indication of inno-
cence. In 1863, the Rhode Island Supreme Court concluded,
“with reluctance,” that “ ‘the termination must be such as to
furnish prima facie evidence that the action was without
foundation.’ ” Rounds v. Humes, 7 R. I. 535, 537 (1863). But
Rhode Island stood as an outlier on that question. The
other American courts to consider the issue did not require
some affirmative indication of innocence in order for a ma-
licious prosecution tort claim to proceed. The courts simply
required that the prosecution ended in the defendant’s fa-
vor. As Chief Judge Pryor explained in his comprehensive
opinion for the Eleventh Circuit in Laskar v. Hurd, 972
F. 3d, at 1287: “The clear majority of American courts did
not limit favorable terminations to those that suggested the
accused’s innocence.”
   Against that body of precedent and historical practice, re-
spondent Clark contends that American courts as of 1871
had not settled on any particular favorable termination
rule. But the cases and treatises that respondent latches
onto addressed a separate issue—not whether the prosecu-
tion had terminated in the defendant’s favor, but whether
the prosecution had terminated at all. In particular, courts
divided over whether a prosecutor’s dismissal without dis-
charge by a judge in fact terminated a prosecution. Some
10                  THOMPSON v. CLARK

                     Opinion of the Court

courts concluded that a prosecution ended when the prose-
cutor dismissed the case, even if the court had not yet taken
action. See, e.g., Woodman v. Prescott, 66 N. H. 375, 376–
377 (1890); see also 1 F. Hilliard, The Law of Torts or Pri-
vate Wrongs 475 (1874); Newell 327–328; Cooley 186.
Other courts said that a prosecution did not end until a
judge discharged, or formally released, the defendant from
the case. See, e.g., DeGraffenreid, 11 S. C. L., at 145; Pau-
kett v. Livermore, 5 Iowa 277, 282 (1857).
   But those cases did not purport to alter the basic favora-
ble termination principle—namely, that a malicious prose-
cution claim could proceed when the prosecution termi-
nated without a conviction.
   Respondent also seizes on a comment in the American
Law Institute’s 1976 Second Restatement of Torts (as have
most of the Courts of Appeals that have sided with respond-
ent’s position on this issue). See Jordan, 943 F. 3d, at 545–
546; Lanning, 908 F. 3d, at 26; Salley v. Myers, 971 F. 3d
308, 312–313 (CA4 2020); Jones v. Clark Cty., 959 F. 3d
748, 763–765 (CA6 2020); Cordova, 816 F. 3d, at 651. The
comment in the Second Restatement opined that, for pur-
poses of a malicious prosecution claim, a criminal case ter-
minates “in favor of the accused” when the prosecution ends
in a way “as to indicate the innocence of the accused.” Re-
statement (Second) of Torts §660, and Comment a (1976).
   But respondent’s reliance on the 1976 Restatement is
flawed because the Restatement did not purport to describe
the consensus of American law as of 1871, at least on that
question. The status of American law as of 1871 is the rel-
evant inquiry for our purposes. See Manuel, 580 U. S., at
370; Nieves, 587 U. S., at ___ (slip op., at 12); Laskar, 972
F. 3d, at 1286. And in the overwhelming majority of Amer-
ican jurisdictions that had considered the issue as of 1871,
a plaintiff alleging malicious prosecution did not need to
show that his prosecution had ended with some affirmative
indication of innocence.
                 Cite as: 596 U. S. ____ (2022)           11

                     Opinion of the Court

   Because the American tort-law consensus as of 1871 did
not require a plaintiff in a malicious prosecution suit to
show that his prosecution ended with an affirmative indi-
cation of innocence, we similarly construe the Fourth
Amendment claim under §1983 for malicious prosecution.
Doing so is consistent, moreover, with “the values and pur-
poses” of the Fourth Amendment. Manuel, 580 U. S., at
370. The question of whether a criminal defendant was
wrongly charged does not logically depend on whether the
prosecutor or court explained why the prosecution was dis-
missed. And the individual’s ability to seek redress for a
wrongful prosecution cannot reasonably turn on the fortu-
ity of whether the prosecutor or court happened to explain
why the charges were dismissed. In addition, requiring the
plaintiff to show that his prosecution ended with an affirm-
ative indication of innocence would paradoxically foreclose
a §1983 claim when the government’s case was weaker and
dismissed without explanation before trial, but allow a
claim when the government’s evidence was substantial
enough to proceed to trial. That would make little sense.
Finally, requiring a plaintiff to show that his prosecution
ended with an affirmative indication of innocence is not nec-
essary to protect officers from unwarranted civil suits—
among other things, officers are still protected by the re-
quirement that the plaintiff show the absence of probable
cause and by qualified immunity.
                         *    *    *
   In sum, we hold that a Fourth Amendment claim under
§1983 for malicious prosecution does not require the plain-
tiff to show that the criminal prosecution ended with some
affirmative indication of innocence. A plaintiff need only
show that the criminal prosecution ended without a convic-
tion. Thompson has satisfied that requirement here. We
express no view, however, on additional questions that may
be relevant on remand, including whether Thompson was
12                  THOMPSON v. CLARK

                     Opinion of the Court

ever seized as a result of the alleged malicious prosecution,
whether he was charged without probable cause, and
whether respondent is entitled to qualified immunity. On
remand, the Second Circuit or the District Court as appro-
priate may consider those and other pertinent questions.
We reverse the judgment of the U. S. Court of Appeals for
the Second Circuit and remand for further proceedings con-
sistent with this opinion.

                                             It is so ordered.
                 Cite as: 596 U. S. ____ (2022)            1

                      LITO, J., concurring
                     ALITO      dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 20–659
                         _________________


          LARRY THOMPSON, PETITIONER v.
               PAGIEL CLARK, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                        [April 4, 2022]

   JUSTICE ALITO, with whom JUSTICE THOMAS and
JUSTICE GORSUCH join, dissenting.
   Homer described the mythical chimera as a “grim mon-
ster” made of “all lion in front, all snake behind, all goat
between.” The Iliad p. 201 (R. Fagles trans. 1990). Today,
the Court creates a chimera of a constitutional tort by
stitching together elements taken from two very different
claims: a Fourth Amendment unreasonable seizure claim
and a common-law malicious-prosecution claim.
   The Court justifies this creation on the ground that mali-
cious prosecution is the common-law tort that is most anal-
ogous to an unreasonable seizure claim. And because a
common-law malicious-prosecution claim demanded proof
of a favorable termination, the Court holds that its new cre-
ation includes that element. But this Court has never held
that the Fourth Amendment houses a malicious-prosecu-
tion claim, and the Court defends its analogy with just two
sentences of independent analysis and a reference to a body
of lower court cases.
   I cannot agree with that approach. The Court’s independ-
ent analysis of this important question is far too cursory,
and its reliance on lower court cases is particularly ill-ad-
vised here because that body of case law appears to have
been heavily influenced by a mistaken reading of the plu-
rality opinion in Albright v. Oliver, 510 U. S. 266 (1994).
2                    THOMPSON v. CLARK

                      ALITO, J., dissenting

   What the Court has done is to recognize a novel hybrid
claim of uncertain scope that has no basis in the Constitu-
tion and is almost certain to lead to confusion.
                            I
  The Court asserts that malicious prosecution is the com-
mon-law tort that is most analogous to petitioner’s Fourth
Amendment claim, ante, at 5, but in fact the Fourth Amend-
ment and malicious prosecution have almost nothing in
common.
                                A
   The Fourth Amendment prohibits “unreasonable
searches and seizures.” And a Fourth Amendment claim
based on an unreasonable seizure has two indispensable
elements: (i) there must have been a “seizure,” i.e., an arrest
or some other use of “ ‘physical force’ or a ‘show of authority’
that ‘in some way restrain[s] the liberty’ of [a] person,”
Torres v. Madrid, 592 U. S. ___, ___ (2021) (slip op., at 3),
and (ii) the seizure must have been “unreasonable,” which
means, in the case of a full-blown arrest, that the officers
making the arrest must have lacked probable cause. Dis-
trict of Columbia v. Wesby, 583 U. S. ___, ___ (2018) (slip
op., at 7).
   Malicious prosecution, on the other hand, requires proof
that “(i) the suit or proceeding was ‘instituted without any
probable cause;’ (ii) the ‘motive in instituting’ the suit ‘was
malicious . . . ; and (iii) the prosecution ‘terminated in the
acquittal or discharge of the accused.’ ” Ante, at 6 (quoting
T. Cooley, Law of Torts 180 (1880) (Cooley)); see also Ma-
nuel v. Joliet, 580 U. S. 357, 378 (2017) (ALITO, J., dissent-
ing).
   A comparison of the elements of the malicious-prosecution
tort with the elements of a Fourth Amendment unreasona-
ble-seizure claim shows that there is no overlap. That is, a
plaintiff suing for unreasonable seizure need not prove any
                  Cite as: 596 U. S. ____ (2022)              3

                       ALITO, J., dissenting

of the elements of common-law malicious prosecution, and
a plaintiff suing for common-law malicious prosecution
need not prove any of the elements required to establish an
unreasonable seizure.
   Start with the elements of an unreasonable-seizure
claim. Such a claim does not require proof that there was a
“prosecution”—i.e., a criminal proceeding that is initiated
by the filing of charges in the form of a criminal complaint,
information, or indictment—while a malicious-prosecution
claim obviously requires a prosecution. See, e.g., 1 F. Hilli-
ard, The Law of Torts or Private Wrongs §2, pp. 413–414
(1866) (Hilliard) (“The general principle is laid down, that
an action lies for maliciously causing one to be indicted,
whereby he is damnified, either in person, reputation, or
property” (emphasis added)); Cooley 180 (“[I]t is a duty
which every man owes to every other not to institute pro-
ceedings maliciously, which he has no good reason to believe
are justified by the facts and the law” (emphasis added));
M. Newell, Law of Malicious Prosecution, False Imprison-
ment, and Abuse of Process §1, p. 3 (1892) (Newell) (same);
see also W. Prosser, Law of Torts 860 (1941) (“The interest
in freedom from unjustifiable litigation is protected by an
action for malicious prosecution” (boldface deleted and em-
phasis added)). A person who is arrested without probable
cause may have a viable unreasonable-seizure claim even if
he or she is released before any charges are filed.
   An unreasonable-seizure claim also does not require
“malice.” The Court has “almost uniformly rejected invita-
tions to probe subjective intent” in Fourth Amendment
cases. Ashcroft v. al-Kidd, 563 U. S. 731, 737 (2011). If a
law enforcement officer makes an arrest without probable
cause, the arrest is unreasonable and therefore unconstitu-
tional even if the officer harbors no ill will for the arrestee.
Likewise, if an officer makes an arrest with probable cause,
there is no Fourth Amendment violation regardless of the
“actual motivations of the individual officers involved.”
4                   THOMPSON v. CLARK

                      ALITO, J., dissenting

Whren v. United States, 517 U. S. 806, 813 (1996); see also
Cordova v. Albuquerque, 816 F. 3d 645, 664 (CA10 2016)
(Gorsuch, J., concurring in judgment).
   Finally, the validity of an unreasonable-seizure claim is
not dependent on the outcome of any prosecution that hap-
pens to follow a seizure. A person who is arrested without
probable cause but then convicted based on evidence discov-
ered after the arrest is not barred from recovering simply
because he or she cannot show a favorable termination to
the proceeding. See Wallace v. Kato, 549 U. S. 384, 389–
392 (2007); cf. Heck v. Humphrey, 512 U. S. 477, 487, n. 7
(1994) (a person may bring “a suit for damages attributable
to an allegedly unreasonable search” even if he or she was
convicted). Thus, an unreasonable-seizure claim may be
shown without proving any of the elements of a common-
law malicious-prosecution claim.
   Turning now to the elements of malicious prosecution, we
see that all of those may be established without proving ei-
ther of the two elements that the constitutional text and our
precedents require in order to establish an unreasonable
seizure.
   First, the tort of malicious prosecution does not require a
seizure within the meaning of the Fourth Amendment.
There are cases in which defendants charged with non-
violent crimes agree to appear for arraignment and are then
released pending trial on their own recognizance. These de-
fendants are prosecuted, and they may bring a common-law
suit for malicious prosecution if the other elements of that
tort can be shown, but they are not seized. See, e.g., 1 Hil-
liard §1, at 412 (noting that malicious prosecution may in-
volve “injury to the person, as connected with false impris-
onment,” but is “primarily . . . a wrong to character or
reputation”); 3 D. Dobbs, The Law of Torts §586, p. 388
(2011) (the “prosecution does not necessarily involve any
detention of the plaintiff at all”). The term seizure would
have to be given a novel and extravagant interpretation in
                 Cite as: 596 U. S. ____ (2022)            5

                     ALITO, J., dissenting

order to reach a “defendant awaiting trial on his own recog-
nizance” or one who simply receives a “summons to appear
at trial.” Cordova, 816 F. 3d, at 663 (opinion of Gorsuch,
J.).
  Second, since a malicious-prosecution claim does not re-
quire a seizure, it obviously does not require proof that the
person bringing suit was seized without probable cause.
The claim does demand proof that the person bringing suit
was prosecuted without probable cause, but probable cause
at the time of arrest is a different question from probable
cause at the time at which a prosecution is initiated.
  In light of the differences between these two claims, it is
apparent that a Fourth Amendment unreasonable-seizure
claim is not analogous to a claim for malicious prosecution.
Much more analogous are the common-law torts of false ar-
rest and false imprisonment, which protect against “[e]very
confinement of the person,” including one effected by “forci-
bly detaining [someone] in the public streets.” Wallace, 549
U. S., at 388–389 (internal quotation marks omitted); see
also Dobbs, Law of Torts §41 (describing elements of false
imprisonment and false arrest); Restatement (Second) of
Torts §35 (1964) (same).
                            B
  The Court does not make a serious effort to justify its
analogy between unreasonable seizure and malicious pros-
ecution. Instead, the Court largely relies on the fact that
“most of the Courts of Appeals to consider the question”
have drawn that analogy, ante, at 6, but the Court ignores
contrary lower court authority. See, e.g., Manuel v. Joliet,
903 F. 3d 667, 670 (CA7 2018); Jones v. Clark County, 959
F. 3d 748, 776–777 (CA6 2020) (Murphy, J., concurring in
part); Pagan-Gonzalez v. Moreno, 919 F. 3d 582, 608–617
(CA1 2019) (Barron, J., concurring). But in any event, we
should not decide this important question without inde-
pendent analysis, and the Court’s own cursory analysis is
6                    THOMPSON v. CLARK

                      ALITO, J., dissenting

erroneous.
   The Court claims that the “gravamen” of petitioner’s
Fourth Amendment claim is the same as that of a mali-
cious-prosecution claim: the “wrongful initiation of charges
without probable cause.” Ante, at 6. But what the Court
describes is not a Fourth Amendment violation at all. As
explained, that Amendment protects against “unreasonable
searches and seizures”—not the unreasonable “initiation of
charges.” In fact, “the specific provisions of the Bill of
Rights neither impose a standard for the initiation of a
prosecution” nor “require a pretrial hearing to weigh evi-
dence according to a given standard.” Albright, 510 U. S.,
at 282 (Kennedy, J., concurring in judgment); see also 4 W.
LaFave, J. Israel, N. King, & O. Kerr, Criminal Procedure
§14.2(a), pp. 329, 331 (4th ed. 2015) (noting that the Con-
stitution does not require “screening” of the decision to pros-
ecute “by some neutral body” to ensure “some minimal evi-
dence supporting the charge,” and “the sole constitutional
protection” is “what the Fourth Amendment requires to jus-
tify physical restraints”).
   The Court also says that the initiation of charges must be
“wrongful,” but it is not clear what that means. If that term
simply refers to the lack of probable cause, then the Court
has failed to capture the “gravamen” of malicious prosecu-
tion because that tort requires not just that the defendant
initiated charges “without probable cause” but also—as the
name of the tort suggests—that this was done with “mal-
ice.” See 1 Hilliard §4, at 416 (“want of probable cause” is
not enough “without malice”); 1 Newell §6, at 7 (“The plain-
tiff must show that the defendant acted from malicious mo-
tives in prosecuting him”). Cf. ante, at 6, n. 5 (claiming to
reserve the question whether the claim requires malice).
   If, on the other hand, the Court uses the term “wrongful”
to require “malice,” then the claim it has endorsed is even
more incompatible with the Fourth Amendment, which al-
                 Cite as: 596 U. S. ____ (2022)            7

                     ALITO, J., dissenting

most always imposes a purely objective standard. See su-
pra, at 4.
                            II
   The Court’s recognition of a Fourth Amendment mali-
cious-prosecution claim has no basis in our precedents.
                              A
   The Court relies on certain lower court decisions that ac-
cepted the strange concept of a Fourth Amendment mali-
cious-prosecution claim, but that line of cases developed in
large part because of a misunderstanding of the tersely
worded plurality opinion in Albright, 510 U. S. 266. See
Hernandez-Cuevas v. Taylor, 723 F. 3d 91, 99 (CA1 2013)
(noting that “dicta” in Albright led many jurisdictions to
“recogniz[e] a Fourth Amendment malicious prosecution
claim”). Instead of simply accepting that misreading, we
should explain what Albright actually decided and what the
plurality said.
   In that case, Kevin Albright was arrested and bound over
for trial without probable cause. The prosecution was dis-
missed before trial, and Albright then sued under 42
U. S. C. §1983. The District Court dismissed his suit; the
Court of Appeals affirmed the dismissal; and when the case
was argued in this Court, the only claim that Albright
pressed was that his prosecution without probable cause vi-
olated substantive due process. 510 U. S., at 268 (plurality
opinion). He did not advance either a Fourth Amendment
claim or a malicious-prosecution claim.
   This Court affirmed the dismissal of Albright’s substan-
tive due process claim, and while no opinion gained major-
ity approval, both the four Justices who joined the plurality
opinion and the three justices who concurred in the judg-
ment agreed that substantive due process does not include
the right to be free from prosecution without probable
8                    THOMPSON v. CLARK

                      ALITO, J., dissenting

cause. Id., at 268, 275 (plurality opinion); id., at 282 (opin-
ion of Kennedy, J.); id., at 286 (Souter, J., concurring in
judgment). That is all that Albright actually decided.
   The terse plurality opinion did make comments about the
Fourth Amendment and malicious prosecution, and those
comments have led to confusion in the lower courts. But a
careful reading of the plurality opinion shows that it in no
way suggested that the Fourth Amendment protects
against malicious prosecution.
   When the plurality commented on the Fourth Amend-
ment, it was addressing Albright’s prosecution-without-
probable-cause claim, not malicious prosecution. And in
connection with the prosecution-without-probable-cause
claim, the plurality made the following two points. First,
the plurality noted that “[w]here a particular Amendment
‘provides an explicit textual source of constitutional protec-
tion’ against a particular sort of government behavior, ‘that
Amendment, not the more generalized notion of “substan-
tive due process,” must be the guide for analyzing [the]
claims.’ ” Id., at 273. Second, the plurality observed that
the Fourth Amendment is the constitutional provision that
deals with “pretrial deprivations of liberty.” Id., at 274.
   What this discussion suggested was that if any provision
of the Constitution provided a home for Albright’s prosecu-
tion-without-probable-cause claim, the Fourth Amendment
was a better bet than the Fourteenth Amendment’s Due
Process Clause. But the plurality did not conclude or even
suggest that a prosecution-without-probable-cause claim
could be brought under the Fourth Amendment. See id., at
274–275 (expressly declining to express a view on the ques-
tion). Indeed, the plurality expressly reiterated that “the
accused is not ‘entitled to judicial oversight or review of the
decision to prosecute,’ ” suggesting instead that the harm to
Albright—if any—was that he was “not merely charged”
but also “submitted himself to arrest.” Id., at 274 (quoting
Gerstein v. Pugh, 420 U. S. 103, 114 (1975)).
                      Cite as: 596 U. S. ____ (2022)                     9

                          ALITO, J., dissenting

   As for malicious prosecution, the plurality did not even
hint that such a claim could be brought under the Fourth
Amendment. The plurality’s only two references to mali-
cious prosecution appeared in the portion of the opinion
that set out what had occurred in the lower courts. Foot-
note 3 recounted that Albright’s complaint contained a com-
mon-law malicious-prosecution claim but that this claim
had been dismissed without prejudice and that this issue
was not before the Court. 510 U. S., at 269, n. 3. Footnote
4 then observed that there was an “ ‘embarrassing diversity
of judicial opinion’ ” in the lower courts as to whether a ma-
licious-prosecution claim was actionable under §1983, and
the footnote added that substantive due process did not
“furnish the constitutional peg on which to hang such a
‘tort.’ ” Id., at 270–271, n. 4. But the plurality opinion did
not suggest that the Fourth Amendment could provide such
a “peg,” and neither did any other Justice who concurred in
the judgment.*
                             B
  Manuel v. Joliet, 580 U. S. 357, also provides no support
for a Fourth Amendment malicious-prosecution claim.
There, petitioner Elijah Manuel brought suit under the
Fourth Amendment, alleging that he was arrested without


——————
   *Justice Scalia’s concurring opinion made no mention of malicious
prosecution. Justice Ginsburg mentioned malicious prosecution only
when describing Albright’s claims, see 510 U. S., at 277, n. 1, and to note
that it was “anomalous” that Albright sought to hold a police officer (ra-
ther than a prosecutor) liable under a malicious-prosecution theory, id.,
at 279, n. 5. Justice Kennedy, joined by JUSTICE THOMAS, filed an opinion
concurring in the judgment and argued that “if a State did not provide a
tort remedy for malicious prosecution, there would be force to the argu-
ment that the malicious initiation of a baseless criminal prosecution in-
fringes an interest protected by the Due Process Clause.” Id., at 286.
But he did not suggest that a malicious-prosecution claim could be
brought under the Fourth Amendment.
10                  THOMPSON v. CLARK

                      ALITO, J., dissenting

probable cause and then held for seven weeks without prob-
able cause after a judge ordered him detained. Id., at 359–
360. The Court reasoned that the Fourth Amendment pro-
hibits “government officials from detaining a person in the
absence of probable cause.” Id., at 367. A violation of that
prohibition, the Court continued, may occur both “before
the formal onset of a criminal proceeding” and “when legal
process itself goes wrong—when, for example, a judge’s
probable-cause determination is predicated solely on a po-
lice officer’s false statements.” Ibid. Accordingly, the Court
concluded that the plaintiff in that case could state a Fourth
Amendment claim because the “judge’s order holding [him]
for trial” was not supported by probable cause. Id., at 368.
   Although the majority asserts that Manuel authorized
Fourth Amendment malicious-prosecution claims, see ante,
at 4, Manuel did no such thing. That decision expressly de-
clined to determine “whether (and, if so, how) [petitioner’s
Fourth Amendment claim] should resemble the malicious
prosecution tort.” Id., at 372, n. 10. Indeed, the majority’s
analysis here is incompatible with the analysis in Manuel,
where the gravamen of the wrong was that petitioner was
“detain[ed] . . . in the absence of probable cause.” Id., at
367. Manuel thus provides no support for the Court’s sug-
gestion that the Fourth Amendment prohibits the “initia-
tion of charges without probable cause.” Ante, at 6.
                               III
  Instead of clarifying the law regarding §1983 malicious-
prosecution claims, today’s decision, I fear, will sow more
confusion. The Court endorses a Fourth Amendment claim
for malicious prosecution that appears to have the following
elements: (1) the defendant “initiat[ed]” charges against the
plaintiff in a way that was “wrongful” and “without proba-
ble cause,” (2) the “malicious prosecution resulted in a sei-
zure of the plaintiff,” and (3) the prosecution must not have
ended in conviction. Ante, at 5–6, and n. 2. This tort has
                  Cite as: 596 U. S. ____ (2022)           11

                      ALITO, J., dissenting

no precedent in Fourth Amendment law. It is markedly dif-
ferent from the common-law tort of malicious prosecution,
and its dimensions are uncertain.
  First, it is not clear why this tort requires both a seizure
and a prosecution. As noted, the two do not always go to-
gether, and if the aim is to permit the victims of malicious
prosecution to sue under §1983, it is not clear why detention
should be required. While pretrial detention certainly in-
creases the harm inflicted by a malicious prosecution, such
a prosecution can be very damaging even if the victim is
never detained. See, e.g., M. Bigelow, The Law of Torts 204
(1875) (a plaintiff may show damage to “his person by im-
prisonment, his reputation by the scandal, or . . . his prop-
erty by the expense”). The majority’s only answer to the
question why the claim requires a seizure is that it is
“housed in the Fourth Amendment,” ante, at 5, n. 2, but
that response begs the antecedent question whether the
Fourth Amendment houses a malicious-prosecution suit at
all.
  Second, where the person bringing suit under §1983 is
arrested and then prosecuted, it is not clear whether both
the arrest and the prosecution must have been done with-
out probable cause and without a legitimate law enforce-
ment purpose. An arrest made without probable cause may
be followed by a prosecution based on new evidence that
clearly establishes probable cause. And by the same token,
the evidence that establishes probable cause at the time of
arrest may be thoroughly discredited at some point well be-
fore the termination of a prosecution.
  Third and most important, it is not clear what the Court
means when it says that the “gravamen” of the claim is
“wrongful initiation of charges without probable cause.”
Ante, at 6. Since the Court refers repeatedly to “malicious
prosecution,” one might think that this requires a guilty
mental state, but in a footnote, the Court raises the possi-
bility that the constitutional tort it recognizes may require
12                   THOMPSON v. CLARK

                       ALITO, J., dissenting

nothing more than the absence of probable cause. See ibid.,
n. 3.
   If that turns out to be so, it is hard to see even the slight-
est connection between the Court’s new tort and common-
law malicious prosecution. Malice is the hallmark of a
malicious-prosecution claim. Even if a prosecution is
brought and maintained without probable cause, a
malicious-prosecution claim cannot succeed without proof
of malice. See supra, at 6. And if the Court’s new tort has
nothing to do with malicious prosecution, what possible rea-
son can there be for borrowing that tort’s favorable-termi-
nation element?
                              IV
   Instead of creating a new hybrid claim, we should simply
hold that a malicious-prosecution claim may not be brought
under the Fourth Amendment. Such a holding would not
leave a person in petitioner’s situation without legal protec-
tion. Petitioner brought Fourth Amendment claims against
respondents for false arrest, excessive force, and unlawful
entry, but after trial a jury ruled against him on all those
claims. See App. 142–146. Petitioner could have also
sought relief under state law. See, e.g., Cordova, 816 F. 3d,
at 662 (opinion of Gorsuch, J.). New York law appears to
recognize a malicious-prosecution tort with an element very
much like the favorable-termination element that the Court
adopts today, see Lanning v. Glens Falls, 908 F. 3d 19, 24–
25 (CA2 2018), but petitioner chose not to bring such a
claim. See Tr. of Oral Arg. 40–41.
   For these reasons, I would affirm the judgment below,
and I therefore respectfully dissent.